UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1079



EDWARD P. CRAIG, JR.,

                                              Plaintiff - Appellant,

          versus


INTERNAL REVENUE SERVICE; MARK W. EVERSON,
Director,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-03-908-A)


Submitted:   March 25, 2004                 Decided:   April 1, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward P. Craig, Jr., Appellant Pro Se. Kenneth L. Greene, Karen
Deborah Utiger, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C.; Dennis Carl Barghaan, Jr., Assistant United States Attorney,
Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Edward P. Craig, Jr., appeals from the district court’s

order dismissing his complaint in which he sought a refund of

income taxes.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    See Craig v. Internal Rev. Serv., No. CA-03-908-A

(E.D. Va. filed Dec. 23, 2003; entered Dec. 24, 2003).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            AFFIRMED




                                 - 2 -